Order, Supreme Court, *417Bronx County (Julia I. Rodriguez, J.), entered March 5, 2012, which denied plaintiffs motion for a default judgment against defendants, and granted defendant RY Management, Inc.’s cross motion to dismiss the complaint on the ground of lack of service, unanimously affirmed, without costs.
The court properly dismissed the action, as plaintiff failed to offer any proof of service of process (see Security Pac. Natl. Trust [N.Y.] v Chunassamy, 289 AD2d 151 [1st Dept 2001]).
Nor has plaintiff shown any reason why the stipulation of discontinuance with prejudice entered into with defendant New York City Housing Authority should not be enforced (see Hal-lock v State of New York, 64 NY2d 224, 230 [1984]; Lukaszuk v Lukaszuk, 304 AD2d 625, 625 [2d Dept 2003]).
Concur—Mazzarelli, J.E, Moskowitz, DeGrasse, Feinman and Clark, JJ.